Citation Nr: 1313553	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  05-34 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran had active service from November 1958 to December 1960 and from January 1991 to March 1991, as well as periods of active duty for training (ACDUTRA) including from September 1986 to December 1986, and from January 1987 to October 1987. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied the Veteran's petition to reopen previously denied claim of entitlement to service connection for hypertension, finding that no new and material evidence had been submitted.

In a VA Form 9 (Appeal to Board of Veterans' Appeals ) received in September 2005, the Veteran requested a Board hearing at the RO in support of his claim.  By written statement received in October 2005, however, he withdrew his request and asked that his appeal be sent to the Board as soon as possible.  The Board thus deems the Veteran's hearing request withdrawn under 38 C.F.R. § 20.702(e) (2012).

In May 2009, the Board remanded the claim.  The appeal was again remanded in June 2011 and July 2012.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in October 2010, March 2012 and January 2013 supplemental statements of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The service connection claim for hypertension was initially denied in a April 1992 rating decision; the Veteran was informed of the decision and he did not appeal.

2.  A request to reopen the claim for service connection for hypertension was denied in August 1999.  The Veteran was informed of the decision and he did not appeal.

3.  Evidence received since the most recent denial is neither cumulative nor redundant of the evidence of record at the time of the prior decision, bears directly and substantially upon the matter under consideration, and by itself of in connection with the evidence that was previously assembled, is so significant that it must be considered in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1999 RO denial of the service connection claim for hypertension was final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  The evidence received since the August 1999 decision, which denied service connection for hypertension, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the Veteran's claim is being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Legal Criteria and Analysis

The Veteran's service connection claim for hypertension was initially denied in a April 1992 rating decision.  He was notified of the decision and his appellate rights that same month and he did not appeal.  Therefore, the decision is final. 

The Veteran sought to reopen the claim for service connection for hypertension in May 1999.  The request to reopen was denied in August 1999.  The Veteran was informed of the decision in September 1999 and he did not appeal that decision and it became final.  The Veteran sought to reopen the claim once again in April 2001. The request to reopen was denied in March 2002.  The Veteran appealed the decision leading to the current appeal. 

A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received.  38 U.S.C.A. § 5108; Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

The Veteran submitted his request to reopen the previously denied claims of entitlement to service connection for hypertension in April 2001.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims filed prior to August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decisionmakers, which is neither cumulative nor redundant, bears directly and substantially upon the matter under consideration, and by itself of in connection with the evidence that was previously assembled, is so significant that it must be considered in order to decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of an appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510   (1992). 

Here, the last final denial of the Veteran's claim was based on a finding that there was evidence of elevated blood pressure prior to service and there was no showing of aggravation in service.  Evidence at that time included the Veteran's service treatment records showing elevated blood pressure readings three times during periods of ACDUTRA service, private treatment records showing a diagnosis of hypertension in 1991 prior to the Veteran's period of active duty service, service treatment records showing diagnoses of hypertension in service in 1991, and VA outpatient treatment records showing diagnoses of hypertension.  The Veteran argued that his hypertension was diagnosed during his active duty period time commencing in 1991. 

Added to the record since the August 1999 denial is an August 2011 VA examiner's opinion stating that "it is my opinion that the [V]eteran's hypertension condition is at least as likely as not related to his military service."

The Board notes that at the time of the prior denial, there was evidence of hypertension, but no evidence of a nexus to service.  Since that determination the evidence of a nexus to service has been introduced in the form of the August 2011 VA examiner's opinion.  This evidence is relevant and probative to the issue at hand.  The evidence clearly cures the evidentiary defect that existed at the time of the prior decision.  See 38 C.F.R. § 3.156.  Based upon the reason for the prior denial, the additional evidence is new and material and the claim is reopened. 


ORDER

New and material evidence having been received, the request to reopen the service connection claim for hypertension is granted.


REMAND

Having reopened the claim for service connection for hypertension, the Board finds that additional development is needed prior to deciding the claim.

Initially, the Board notes that in the July 2012 remand, the August 2011 opinion was found to be inadequate.  Therefore, the Board cannot consider that opinion in deciding the claim.

The Board is left with the September 2012 VA medical opinion.  Service treatment records show the Veteran was noted to have elevated blood pressure readings in May and July 1987, 159/105 and 146/110, respectively, during the Veteran's period of ACDUTRA.  The September 2012 opinion fails to address the relationship, if any, of these high blood pressure readings and the Veteran's later development of hypertension.  Accordingly, the Board finds that a new opinion that addresses these high blood pressure readings during ACDUTRA is needed prior to deciding the claim.  The opinion must be requested from a different VA examiner than the one who provided the August 2011 and July 2012 opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claims file to a medical provider other than the one who conducted the September 2012 examination and provided the August 2011 opinion, to obtain an opinion as to the relationship between the elevated blood pressure readings in May 1987 and July 1987 and the later development of hypertension.  

The claim file should be made available to the examiner for their review and the examiner must note that a review of the claim file was conducted.  The examiner must provide an opinion as to whether it is at least as likely as not that the elevated blood pressure readings in May and July 1987, during the Veteran's ACDUTRA service, were the early symptoms or showings of hypertension, or whether such a relationship is unlikely.  

A complete rationale for any opinion rendered must be provided.

2.  After completing the above-directed development and any additional notification and/or development deemed warranted, the issue on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claim file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


